Exhibit 10.34

 



ROYAL CARIBBEAN CRUISES LTD.
2000 STOCK AWARD PLAN
STOCK OPTION AWARD CERTIFICATE


 

Royal Caribbean Cruises Ltd. (the “Company”) hereby certifies that as of
________________
(the “Grant Date”), ______________ (the “Optionee”), a director, officer or key
employee of the Company and/or its subsidiaries, was granted, pursuant to the
Company’s 2000 Stock Award Plan (the “Plan”), an option to purchase an aggregate
of _____ shares (the “Options”) of Common Stock of the Company at a price of
$_____ per share. The Options consist of:
 




·     

An Incentive Stock Option to purchase ____ shares of Common Stock, which is
intended to meet the requirements of Section 422 of the Internal Revenue Code.




Except as otherwise provided in the Plan, the Optionee shall have the right to
purchase from the Company, in whole or in part, after the following dates, the
following number of shares:
 



 

Anniversary Date

Incentive Stock Option

Shares Exercisable


  



The Options are subject in all respects to the applicable terms and conditions
of the Plan now in effect and as may be amended from time to time in accordance
with the Plan (which terms and conditions are and automatically shall be
incorporated herein by reference and made a part hereof). Unless earlier
termination pursuant to any provision of the Plan, the Options shall expire on
____________.
 
IN WITNESS WHEREOF, the Company has caused this Stock Option Award Certificate
to be executed and the Optionee has acknowledged his/her acceptance of this
Certificate and his/her receipt of the 2000 Stock Award Plan document.

 



Royal Caribbean Cruises Ltd.

   Optionee:

 

 

By:

       

Brian J. Rice

     

Executive Vice President

     

and Chief Financial Officer

   

